Citation Nr: 1007814	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  04-41 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD), and if so, whether service connection for 
PTSD is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1992 to 
March 1993.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied service connection for post traumatic 
stress disorder (PTSD).

This case was remanded in February 2008 for additional 
development.  All development has been completed and 
documented in the claims file.


FINDINGS OF FACT

1.  The April 2002 RO decision denying the Veteran's claim 
for service connection for PTSD was not timely appealed and 
the decision became final.

2.  Evidence of record received since the April 2002 decision 
that pertains to the Veteran's claim for PTSD is new and 
material.

3.  The Veteran does not have PTSD at this time.

4.  The Veteran's alleged in-service stressors have not been 
verified.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  New and material evidence has been received since the 
April 2002 rating decision that denied entitlement to service 
connection for PTSD and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An April 2002 RO decision denied the Veteran's claim for 
service connection for PTSD because the Veteran failed to 
submit evidence showing a valid diagnosis of PTSD based upon 
verified stressors.  The Veteran was advised of his appellate 
rights but did not appeal.  The next communication regarding 
the issue was received in May 2005.  Therefore, the December 
2002 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A.      § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  See 
generally 66 Fed. Reg. 45620 (August 29, 2001).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

In this case, the RO originally denied the Veteran's claim 
because the evidence failed to show that the Veteran engaged 
in combat or was a prisoner of war, and the general 
description of the two events during basic training did not 
contain sufficient detail to verify the incidents with the 
service department.  The RO found that the evidence did not 
contain a valid diagnosis of PTSD based upon a verified 
stressor that occurred during active service.

Following to the April 2002 RO decision, the Veteran 
submitted a VA outpatient treatment record dated August 2002 
that appears to show a diagnosis of PTSD, non-combat related.  
Therefore, as the record indicates a potential diagnosis of 
non-combat related PTSD, the Board finds that new and 
material evidence has been submitted.  Accordingly, the 
petition to reopen the claim for service connection for PTSD 
is granted.

Service Connection

In general, establishing service connection for a disability 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD, in particular, 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2009).

The Veteran does not allege that he suffers from PTSD as a 
result of combat with the enemy and the record is absent for 
any evidence that the Veteran engaged in combat with the 
enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of an alleged stressor.  See Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record 
must contain corroborative evidence that substantiates or 
verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  The requisite additional evidence 
may be obtained from sources other than the Veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

In this case, the Veteran alleges that he suffers PTSD as a 
result of his experiences during his high-intensity basic 
training.  According to his June 2001 statement, the Veteran 
stated that he went through high intensity training designed 
for infantrymen aspiring to joint elite units.  He stated 
that during training he was exposed to cold temperatures, 
cold water, and tough instructors.  He stated that he 
experienced his first life-threatening experience during a 
night infiltration exercise during which live fire was being 
shot over his head, which he knew would not hurt him; 
however, he stated that the detonations from buried 
simulation devices was very realistic.  He stated that his 
instructors threw concussion grenades at him without 
cessation and that his squad quickly became confused and 
separated, which was one of the goals of the exercise.  He 
stated that another incident involved him riding as passenger 
in a truck.  He stated that the driver seemed to be psychotic 
as he was driving a two and a half ton truck at 60 miles per 
hour down a dirt road with five passengers in the back.  He 
said that there was nothing to hold onto and that he could 
have been thrown from the truck.

In a July 2002 statement, the Veteran described how he was 
trained to use a gas mask during service and the alleged 
abuse towards him and others while completing the training 
exercise.  He stated that he thought he would die during the 
exercise as a result of his exposure to the gas.  In an 
August 2002 statement, the Veteran stated that he was in a 
physical altercation with a fellow soldier over a political 
matter and felt that he was going to die during the fight.  
He stated that he was assaulted by the same soldier during 
another incident.

The Veteran submitted another statement in July 2006, 
reiterating the events listed above.  He also stated that he 
was diagnosed in January 2002 with PTSD which was attributed 
to his childhood, weighing against a claim for service 
related PTSD.

A July 2002 VA treatment record shows that the Veteran 
reported problems with PTSD.  The impression, however, did 
not finding PTSD, but alcohol and cannabis dependence.  A VA 
outpatient treatment record dated August 2002 states in the 
assessment that the Veteran was clinically stable but that 
non-combat related PTSD needed ruled out, as well as temporal 
lobe epilepsy and psychotic disorder.  It was noted that the 
Veteran had a long history of panic disorder.  Another August 
2002 record shows that the Veteran again told medical 
personnel that he suffered PTSD.  The medical provider 
indicated that the PTSD is presumably from childhood abuse.  
A valid diagnosis of PTSD based upon the DSM- IV criteria was 
not rendered.  

A September 2002 VA treatment record shows that the Veteran 
reported PTSD resulting from training in the Army.  He 
described it as extreme nightmares in combat situations and 
hypervigilance.  He stated that he will catch himself 
standing as if he is carrying a weapon and that he is very 
aware of noises that resemble clicking of weapons.  A 
diagnosis of PTSD was not rendered.  He was diagnosed instead 
with polysubstance abuse and it was noted to consider 
schizoaffective disorder.

The RO made multiple attempts to obtain Social Security 
Administration (SSA) records but made a finding that the 
records are unavailable.  The RO asked the Veteran to submit 
copies of his SSA records, and he submitted an October 2004 
determination from SSA that indicated a diagnosis of 
psychotic disorder NOS, anxiety disorder, NOS, and a history 
of polysubstance abuse.  A diagnosis of PTSD was not 
indicated in the decision.

As noted above, for service connection to be granted, the 
Veteran must provide medical evidence of a current 
disability.  A review of the evidence shows that the Veteran 
has been diagnosed with multiple psychiatric disabilities, 
none of which have been attributed to service.  On many 
occasions the Veteran reported suffering symptoms of PTSD and 
on one occasion, in August 2002, a medical provider indicated 
that non-combat related PTSD needed to be ruled out.  A 
definitive diagnosis was not rendered at that time or at any 
time since the initial filing of the claim for PTSD.  Without 
a valid diagnosis of PTSD, service connection cannot be 
granted.  On this basis alone, the claim must be denied. 

Based on a review of all evidence, even if PTSD was indicated 
in one or more of these medical records by some health care 
provider, the Board must find that the post-service medical 
record, overall, provides highly probative evidence against 
the claim that he has PTSD at this time.  On this basis 
alone, the claim would also have to be denied. 

Even if the claims file included a valid PTSD diagnosis, the 
RO was unable to verify the in-service stressors supposedly 
causing the Veteran's PTSD.  As noted above, since there is 
no evidence that the Veteran participated in combat, his 
stressor statements must be corroborated by independent 
sources.  The Veteran was notified in November 2005 of the 
specific information required in order for the RO to verify 
his in-service stressors.  In March 2006, the RO formally 
found that the Veteran's stressors could not be verified 
because the claims file failed to show any evidence of 
reported stressors that are verifiable and the Veteran failed 
to submit specific stressor information meeting the criteria 
for submission to JSRRC for verification.  There is no other 
evidence of record that corroborates the Veteran's account of 
his alleged non-combat stressors.  Again, on this basis 
alone, the claim must be denied. 

Lacking a diagnosis of PTSD and verification of an in-service 
stressor, the Veteran's claim for service connection for PTSD 
must be denied.  All evidence of record is against the 
Veteran's claim except for the Veteran's statements, which 
are found to be outweighed by the evidence cited above.  
Hence, his appeal must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  To do this, VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, the notice letter provided to the 
Veteran in August 2009 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Further, the claim was readjudicated 
by way of an October 2009 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and has attempted to obtain SSA records.  
The RO further attempted to verify the Veteran's claimed 
stressors but was unable to do so.  The Veteran submitted 
statements and an adjudication letter from SSA.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, a VA 
examination was not warranted as the evidence fails to show a 
diagnosis of PTSD and fails to show evidence of verified or 
verifiable stressors.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
ORDER

The Veteran's petition to reopen his claim for service 
connection for PTSD is granted.

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


